Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 7, 9-10, 12, 22-23, 32, 37-40, 44-49, 54 and 61, are pending and examined.
Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims are drawn to a method of modifying expression of at least one chromosomal or extrachromosomal gene in a plant cell, said method comprising introducing into the cell:(a)  (i) a Clustered Regularly Interspersed Short Palindromic Repeats (CRISPR) RNA (crRNA) and a trans-activating crRNA (tracrRNA), or (ii) a chimeric cr/tracrRNA hybrid (sgRNA), wherein the crRNA or the sgRNA comprises a sequence complementary to a target sequence within the gene or an RNA molecule encoded by the gene; and (b)  a CRISPR/CasX endonuclease molecule, wherein said CRISPR/CasX endonuclease is capable of introducing a double stranded break or a single stranded break at, within, or near the sequence to which the crRNA or sgRNA is targeted, wherein the crRNA comprises a repeat sequence of about 23 nucleotides and a spacer sequence of about 20 nucleotides, wherein the spacer sequence interacts with the target nucleic acid, wherein the CRISPR/CasX endonuclease molecule comprises a sequence having at least 85% sequence identity to SEQ ID NO: 1 or 2, or wherein the CRISPR/CasX endonuclease molecule is modified so as to be active at a different temperature than its optimal temperature prior to modification or active at a temperature from about 20°C to about 35°C, wherein the CRISPR/CasX endonuclease molecule 
(B)    (a) a nucleic acid molecule encoding crRNA and a trans-activating crRNA (tracrRNA) or (ii) a nucleic acid molecule encoding a chimeric crRNA/tracrRNA hybrid
(sgRNA), wherein the crRNA or the sgRNA is targeted to a sequence within a plant gene or within an RNA molecule encoded by the gene: (b) a nucleic acid molecule encoding CRISPR/CasX endonuclease molecule, wherein said CRISPR/CasX endonuclease is capable of introducing a double stranded break or a single stranded break at or near the sequence to which the crRNA or sgRNA is targeted at temperatures suitable for growth and culture of plants or plant cells, and optionally (c) instructions for use: or
(C)    (a) a nucleic acid molecule encoding CRISPR RNA (crRNA) and a nucleic acid molecule encoding a trans-activating crRNA (tracrRNA) or  a nucleic acid molecule encoding a chimeric cr/tracrRNA hybrid (sgRNA). wherein the crRNA or the sgRNA is targeted to a sequence within a plant gene or within an RNA molecule encoded by the gene: (b) a nucleic acid molecule encoding CRISPR/CasX endonuclease molecule, 
The specification states “Crispr/CasX”, “CasX”, “CasX endonuclease” and “Crispr/CasX endonuclease” can be used interchangeably (page 16, lines 21-23). The specification defines a “Crispr/CasX as “any modified (e.g., shortened, mutated, lengthened) polypeptide sequence or homologue of the Crispr/CasX including variant, modified, fusion and/or enzymatically inactive forms of the Crispr/CasX”. 
The specification describes the Crispr/CasX proteins of SEQ ID NO: 1 and SEQ ID NO: 2 found in the bacteria Delta proteobacterium and Planctomyces sp., respectively; SEQ ID NO: 3-4 (SEQ ID NO: 1-2, each fused with mNeonGreen); SEQ ID NO: 5-6 (2NLS fused with each of SEQ ID NO: 1-2); and expression cassettes SEQ ID NO: 7-8 (for expression of 2NLS-SEQ ID NO: 1-mNeonGreen). The specification also describes prophetic methods of methods of transforming Nicotiana benthamiana plants with SEQ ID NO: 8 for strong expression and proper subcellular localization of the endonuclease protein for inducing targeted mutations at chromosomal targets. The specification states that the a Crispr/CasX can comprise a nucleic acid binding domain and nucleic acid-cleaving domain of endonucleases and can introduce double-stranded breaks in genomic DNA (pages 28-30).
The specification fails to describe a representative species of the genus of Crispr/CasX proteins and nucleic acid sequences including sequences having at least 85% identity to SEQ ID NO: 1 or 2 as well as the genus of Planctomycetes 
The state of the art as evidenced by Liu et al (Nature, 2019) is that Crispr/CasX enzymes comprise a distinct family of RNA-guided genome editors. Liu et al teach that sequence analysis of CasX shows no similarity to other Crispr/Cas enzymes except for the presence of a RuvC nuclease domain that is less than 16% with RuvC domain in Cas9 or Cas12a enzyme families. Furthermore, there is high level of unpredictability in the art regarding the targeting and modifying of any “target nucleic acid” by using a CasX polypeptide and CasX guide RNA. See, for example, Koonin et al. (Current Opinion in Microbiology (2017), 37:37-78) who teaches different target nucleic acid for different types of Crispr/CasX (see Table 1 and Fig.1). 
The purpose of the written description is to ensure that the inventor had possession at the time the invention was made, of the specific subject claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
“The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398; 1406 (Fed. Cir. 1997). In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.

Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnes et al (US 2016/090603 A1; published 31 March 2016; Applicant’s IDS).
The claims are drawn to a modified plant cell produced by a specified method, and plant, progeny or cell derived from said modified cells.
Carnes et al teach a method of transforming plants and algae using Crispr/Cas9, the methods employs with tracrRNA and crRNA [0158) and the CRISPR components can be modified nucleic acids such as LNA [0182]; the target sequence can be a sequence for pathogen resistance, and plants and cells produced by said method. The claimed plant and cells are indistinguishable from the prior art plant/cells. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-40, 45,  and 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial invention (natural product, law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim recite “Crispr RNA” (crRNA) and “trans-activating crRNA” (tracrRNA), and further refer to a target 
According to the MPEP 2111, pending claims must be "given their broadest reasonable interpretation (BRI) consistent with the specification."  See The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).
The specification states that “Crispr/CasX”, “CasX”, “CasX endonuclease” and “Crispr/CasX endonuclease” can be used interchangeably (page 16, lines 21-23). The specification also states that Crispr/Cas system is found in uncultivated microbes and are involved in defense against foreign nucleic acids by using nucleic acid guides to specify a target sequence. The specification cites Burstein et al (Nature (2016)542(7640): 237-241; Applicant’s IDS). Burstein et al describe Crispr-CasX as a type 2 Crispr/cas system present in the genomes of the bacteria Delta proteobacter and Planctomycetes (instant SEQ ID NOs 1-2). Accordingly, the claimed composition broadly encompass the naturally occurring CRISPR-CasX polypeptides, CasX guide RNA, and target nucleic acids that occur in nature. There is no markedly different characteristic recited by the claims that distinguishes these elements from their naturally occurring counterparts. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no elements recited in addition to the naturally occurring products that distinguish the claims from their naturally occurring counterparts. The claims recite a temperature 
	The 2019 Revised Patent Subject Matter Eligibility Guidance 84 FR 50 (Jan. 7, 2019) directs that claims drawn to a nature-based composition of matter, a law of nature, or a natural phenomenon wherein the nature-based composition, law of nature, or a natural phenomenon are not integrated into a practical application and lack recitation of additional elements that make the claims directed to significantly more than the judicial exception are ineligible for patenting under 35 U.S.C. 101. A nature-based composition is not integrated into a practical application when it does not use the nature-based product(s) in a manner that imposes a meaningful limit on the nature-based product(s) such that the claim is more than a drafting effort designed to monopolize the judicial exception. 
For these reasons, the claims are rejected under section 101 as being directed to non -statutory subject matter. 

Remarks
No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662